DETAILED ACTION
Applicants’ arguments, filed 8 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note Regarding Polyquaternium 53
As relevant prior art describing the chemical structure of recited compound polyquaternium-53, the examiner cites Azizova et al. (US 2005/0015895 A1). Azizova et al. (hereafter referred to as Azizova) teaches the following in paragraph 0029, reproduced below.

    PNG
    media_image1.png
    150
    410
    media_image1.png
    Greyscale

As such, polyquaternium-53 comprises both positively charged groups and negatively charged groups; however, the positively charged groups outnumber the negatively charged groups, resulting in it being a polymer with a net positive charge.
Therefore, the examiner understands polyquaternium-53 to be both a cationic polymer and an amphoteric polymer. It is a cationic polymer because it has a net positive charge. However, it is an amphoteric polymer because it has both positively and negatively charged groups covalently attached thereto.

Claim Interpretation
Claim 5 recites cellulose polymers as an example of an anionic polymer. For the purposes of examination under prior art, the examiner understands that the claim recites only negatively charged or negatively chargeable cellulose polymers such as carboxymethylcellulose. For the purposes of examination under prior art, the examiner understands that celluloses that are not negatively charged or chargeable (e.g. ethyl cellulose, hydroxypropyl methylcellulose etc.) are not within the scope of the recited cellulose of claim 5.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (WO 2017/104221 A1) in view of Azizova et al. (US 2005/0015895 A1).
Kasai et al. (hereafter referred to as Kasai) teaches the following, as of page 2, lines 1-5, reproduced below.

    PNG
    media_image2.png
    189
    1259
    media_image2.png
    Greyscale

The non-polymeric acid of Kasai may be terephthalylidene dicamphor sulfonic acid and salts thereof (Mexoryl SX), Yellow 6 (Sunset Yellow FCF) ascorbic acid and salts thereof, and a mixture thereof, as of Kasai, page 3, lines 8-11.
Kasai does not teach an amphoteric polymer.
Azizova et al. (hereafter referred to as Azizova) is drawn to a hair coloring and conditioning composition, as of Azizova, title and abstract. Azizova teaches the following, as of paragraph 0029, reproduced below.

    PNG
    media_image1.png
    150
    410
    media_image1.png
    Greyscale

Azizova differs from the claimed invention because the composition of Azizova does not appear to be in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have added the polyquaternium-53 if Azizova to the particle of Kasai. Kasai is drawn to a particle comprising a cationic polymer, and is used for cosmetic purposes. Azizova teaches that polyquaternium-53 is a polymer useful for cosmetic applications with a net positive charge. As such, the skilled artisan would have been motivated to have added the polyquaternium-53 of Azizova to the particle of Kasai for predictable formation of a particle useful as a cosmetic sunscreen with a reasonable expectation of success. Combining prior art elements (e.g. the particle of Kasai comprising a cationic polymer with the cationic polyquaternium-53 of Azizova) according to known methods to yield predictable results (suitability as a cosmetic composition) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2144.06(I).
As to claim 1, the claim requires a specific amount of polyquaternium 53. Kasai teaches a cationic polymer in an amount of most preferably 0.5-5.0%, as of Kasai, page 2, lines 39-40. This overlaps with the claimed amount. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 2-3, Kasai teaches a cationic polymer which is a cyclopolymers of alkyldiallylamine and cyclopolymers of dialkyldiallylammonium such as (co)polydiallyldialkyl ammonium chloride, (co)polyamines such as (co)polylysines, as of Kasai, page 2, lines 10-18. These would have had the required amino groups.
As to claims 4-5, Kasai teaches polysaccharides such as alginic and hyaluronic acids, as of Kasai, page 2, lines 30-35. These have carboxylate groups as the source of the negative charge.
As to claim 8, Kasai teaches that the polymers are 0.01% to 20%, as of Kasai, page 2 lines 41-45.
As to claim 13, Kasai teaches that the non-polymeric acid is present from 0.01% to 20%, as of Kasai, page 3 line 15.
As to claim 15, Kasai teaches a pH of 3.5 to 8.5, as of Kasai, page 3 lines 30-31.
As to claim 16, Kasai teaches an amount of the particle from 0.01% to 60%, as of Kasai, page 3 lines 20-25.
As to claims 17-19, Kasai teaches preparing a film in the abstract of Kasai.
As to claims 17-20, Kasai teaches applying the composition to a keratin substrate and drying to form a film, as of Kasai, page 3, lines 45-50.
As to claim 21, Kasai teaches that the cosmetic film is resistant to water with a pH of 7 or less, and is removable with water with a pH of more than 7, as of Kasai, page 4 lines 28-31.
Note Regarding Reference Date: The instant application was effectively filed on 13 June 2017. Kasai was effectively filed as early as 15 December 2015. As such, Kasai was effectively filed earlier than the instant application. Additionally, the inventive entity of Kasai differs from the inventive entity of the instant application, as there are individuals who are inventors of the Kasai document who are not inventors of the instant application. If there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2); see MPEP 2154.01(c). As such, Kasai is prior art under at least AIA  35 U.S.C. 102(a)(2).
The examiner notes that applicant may consult MPEP 2154.02(b), MPEP 2154.02(c), and MPEP 2155 regarding how this rejection can be overcome.

Claims 1-5, 8, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (WO 2017/104585 A1) in view of Azizova et al. (US 2005/0015895 A1).
Kasai et al. (hereafter referred to as Shiroya after the second inventor) teaches a composition with the following structure, as of Shiroya, page 2, lines 1-5, reproduced below.

    PNG
    media_image3.png
    184
    848
    media_image3.png
    Greyscale

The hydrophilic or water-soluble UV filter may be terephthalylidene dicamphor sulfonic acid and salts thereof (Mexoryl SX), as of Shiroya, page 3 line 6.
Shiroya does not teach an amphoteric polymer.
Azizova et al. (hereafter referred to as Azizova) is drawn to a hair coloring and conditioning composition, as of Azizova, title and abstract. Azizova teaches the following, as of paragraph 0029, reproduced below.

    PNG
    media_image1.png
    150
    410
    media_image1.png
    Greyscale

Azizova differs from the claimed invention because the composition of Azizova does not appear to be in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have added the polyquaternium-53 of Azizova to the particle of Shiroya. Shiroya is drawn to a particle used for delivering a sunscreen agent, and is used for cosmetic purposes. Azizova teaches that polyquaternium-53 is a polymer useful for cosmetic applications with a net positive charge. As such, the skilled artisan would have been motivated to have added the polyquaternium-53 of Azizova to the particle of Shiroya for predictable formation of a particle useful as a cosmetic sunscreen with a reasonable expectation of success. Combining prior art elements (e.g. the particle of Kasai comprising a cationic polymer with the cationic polyquaternium-53 of Azizova) according to known methods to yield predictable results (suitability as a cosmetic composition) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2144.06(I).
As to claim 1, the claim requires a specific amount of polyquaternium 53. Shiroya teaches a cationic polymer in an amount of most preferably 0.5-5.0%, as of Shiroya, page 2, lines 39-40. This overlaps with the claimed amount. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 2-3, Shiroya teaches that the cationic polymer may be cyclopolymers of alkyldiallylamine and cyclopolymers of dialkyldiallylammonium such as (co)polydiallyldialkyl ammonium chloride, (co)polyamines such as (co)polylysines, as of Shiroya, page 2 lines 10-19. These have amino groups as the cationic groups, as required by claim 2.
As to claims 4-5, Shiroya teaches alginic acid and hyaluronic acid as anionic polymers, as of Shiroya, page 2 lines 30-35. These have carboxylate groups as the anionic groups.
As to claim 8, Shiroya teaches that the amount of polymer is between 0.01 to 20% by weight, as of Shiroya, page 2 lines 43-44. This is within the claimed range.
As to claim 13, Shiroya teaches 0.01 to 20% of the UV filter, as of Shiroya, page 3 line 10. As the UV filter may be terephthalylidene dicamphor sulfonic acid and salts thereof, the skilled artisan would have been motivated to have formulated this compound in the range described above.
As to claim 15, Shiroya teaches a pH from 3.5 to 8.5, as of Shiroya, page 3 lines 26-27.
As to claim 16, Shiroya teaches an amount of the particle of 0.01% to 60%, as of Shiroya, page 3 lines 15-20.
As to claims 17-19, Shiroya teaches preparing a film in the abstract of Shiroya.
As to claims 17-20, Shiroya teaches applying the composition to a keratin substrate and drying to form a film, as of Shiroya, page 4, lines 15-19.
As to claim 21, Shiroya teaches that the cosmetic film is resistant to water with a pH of 7 or less, and is removable with water with a pH of more than 7, as of Kasai, page 4 lines 20-23.
Note Regarding Reference Date: The instant application was effectively filed on 13 June 2017. Shiroya was effectively filed as early as 15 December 2015. As such, Shiroya was effectively filed earlier than the instant application. Additionally, the inventive entity of Shiroya differs from the inventive entity of the instant application, as there are individuals who are inventors of the Shiroya document who are not inventors of the instant application. If there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2); see MPEP 2154.01(c). As such, Shiroya is prior art under at least AIA  35 U.S.C. 102(a)(2).
The examiner notes that applicant may consult MPEP 2154.02(b), MPEP 2154.02(c), and MPEP 2155 regarding how this rejection can be overcome.


Claims 1-5, 8, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Azizova et al. (US 2005/0015895 A1).
Traynor et al. (hereafter referred to as Traynor) is drawn to a charged microcapsule, as of Traynor, title and abstract.
As to part (a) of claim 1, the claim requires cationic polymers or anionic polymers. Traynor teaches cationic polymers in the abstract. Traynor teaches anionic polymers in paragraph 0182.
As to the required physiologically volatile medium of claim 1, part (b), Traynor teaches a solvent apparently intending to evaporate in paragraph 0275.
As to the required non-polymeric acid having two or more pKa values, Traynor teaches Vitamin C in paragraph 0087, which reads on the required ascorbic acid. Traynor teaches phytic acid in paragraph 0090. Traynor teaches terephthalylidene dicamphor sulfonic acid in paragraph 0060.
As to the required non-polymeric base having two or more pKb values of claim 1, Traynor teaches arginine in paragraph 0187 and lysine in paragraph 0111.
As to claim 1, the claim requires a specific pH range. Traynor teaches a pH of 2 to 7 in paragraph 0144. This overlaps with the claimed pH range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Traynor does not teach polyquaternium-53 or polyquaternium-61.
Azizova et al. (hereafter referred to as Azizova) is drawn to a hair coloring and conditioning composition, as of Azizova, title and abstract. Azizova teaches the following, as of paragraph 0029, reproduced below.

    PNG
    media_image1.png
    150
    410
    media_image1.png
    Greyscale

Azizova differs from the claimed invention because the composition of Azizova does not appear to be in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the polyquaternium-53 with the composition of Traynor. Traynor is drawn to a composition which comprises cationic polymers, as of Traynor, abstract. Azizova teaches that polyquaternium-53 is a cationic polymer because it has an excess of positive charge as compared with negative charge, as of Azizova, paragraph 0029. As such, the skilled artisan would have been motivated to have used polyquaternium-53, as of Azizova, in the composition of Traynor, in order to have predictably acted as a cationic polymer as desired by Traynor with a reasonable expectation of success. Combining prior art elements (e.g. polyquaternium 53, as of Azizova, with the composition of Traynor) according to known methods to yield predictable results (the polyquaternium 53 having a net positive charge) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Additionally, it is prima facie obvious to combine two compositions (e.g. the cationic polymer taught by Traynor and the Polyquaternium 53 of Azizova) each of which is taught by the prior art to be useful for the same purpose (action as a cationic polymer), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I).
As to claim 1, the claim requires the polyquaternium 53 to have been present in an amount of 1% to 15% by weight. Traynor teaches a cationic component of 0.03% to 7% in paragraph 0166. As such, the skilled artisan would have been motivated to have modified the concentration of the polyquaternium 53 to have been in that range. The range of 0.03% to 7% overlaps with the claimed range, resulting in a prima facie case of obviousness. See MPEP 2144.05(I). 
As to claim 1, the claim requires a polyion complex. Traynor, paragraph 0163, teaches that

While the cationic component should be catioinic [sic] over all, the cationic component may also contain some anionic groups as well, and may be, for example amphoteric

In view of this teaching, the composition of Traynor is understood to be a polyion complex due to complexing between cationic and anionic groups.
As to claim 1, the instant claims recognize polyquaternium 53 as an amphoteric polymer. However, Azizova teaches that polyquaternium 53 has a net positive charge so may be considered a cationic polymer. Nevertheless, this difference is insufficient to overcome the applied rejection. Products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01(II), also see MPEP 2112.01(I). In this case, the chemical composition of the polyquaternium 53 in the prior art is the same as that recited by the instant claims; therefore, it cannot have mutually exclusive properties. The examiner clarifies that the citations of MPEP 2112.01(I) and 2112.01(II) apply only to the polyquaternium 53, not to the composition as a whole.
As to claims 2-3, the cationic polymers in paragraphs 0159-0160 of Traynor are understood to meet these claimed requirements.
As to claims 4-5, the anionic polymers in paragraph 0182 of Traynor are understood to meet these claimed requirements and include copolymers comprising maleic acid.
As to claim 8, Traynor teaches that the cationic [polymeric] component appears to be from 0.1% to 20%, as of Traynor, paragraph 0165. The amount of the anionic polymer would have been expected to have been smaller, since the cationic polymer predominates in Traynor. As such, the amount of polymer taught by Traynor appears to be within the claimed range.
As to claim 13, Traynor teaches active ingredients in amounts of 0.05% to 5%, as of Traynor, paragraph 0111. While these amounts appear to refer to antioxidant active agents, the skilled artisan would have been motivated to have optimized the concentration of other active agents such as Vitamin C (ascorbic acid) and phytic acid to have been in this range. This is because generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a composition comprising cationic polymer, anionic polymer, amphoteric polymer, and non-polymeric acids and bases are taught by Traynor. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation.
As to claim 15, Traynor teaches a pH of 2 to 7 in paragraph 0144. This overlaps with the claimed pH range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 16, in Example 4 of Traynor on page 30, paragraphs 0294-0304, water is 65% of the composition; as such, the remaining 35% of the composition is understood to be the particle.
As to claim 17, this is an independent claim reciting a process for preparing a film. The method of claim 17 entails applying a composition that appears to be that of claim 1 onto skin and drying the composition to prepare a film. The composition of Traynor is intended to be applied to skin, as of Traynor, e.g. claims 13 and 14 of Traynor. As best understood by the examiner, a method of applying the composition of Traynor to skin, followed by evaporation of the water or solvent in which the particle of Traynor is contained would have resulted in forming the film required by claim 17.
As to claim 18, this claim is rejected for essentially the same reason that claim 17 is rejected.
As to claim 19, this is an independent claim requiring a film comprising essentially the subject matter of claim 1 with the exception of the fact that the volatile solvent in claim 1 is not recited in claim 19. As best understood by the examiner, placement of the composition of Traynor on the skin followed by evaporation of the water or solvent in which the composition of Traynor is present would have resulted in formation of the required film.
As to claim 20, this claim is rejected for essentially the same reason that claim 17 is rejected.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Azizova et al. (US 2005/0015895 A1), the combination further in view of Conrady et al. (US Patent 3,590,118).
Traynor is drawn to a complex comprising cationic and anionic polymer to deliver active agents topically. See the rejection above over Traynor by itself.
Traynor does not teach that the composition is resistant to water with a pH of less than 7 and removal with water with a pH of greater than 7.
Conrady et al. (hereafter referred to as Conrady) is drawn to a composition intended to deliver an active agent to skin, wherein the most preferred active agent is an insect repellent, as of Conrady, title and abstract. Conrady teaches the following, as of the abstract, relevant text reproduced below.

    PNG
    media_image4.png
    81
    487
    media_image4.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Traynor to have coated the skin in the manner taught by Conrady. Traynor is drawn to a composition for application to the skin, as of Traynor, claims 13 and 14, and the composition of Traynor is intended as a rinse-off product, as of Traynor, paragraph 0191. Conrady teaches a product that is resistant to incidental water but removable under soap and water. As such, the skilled artisan would have been motivated to have modified the composition of Traynor to have been removable in soapy water but resistant to water such as rain or perspiration in order to have resulted in a method of application of a composition to a keratin substrate that is predictably capable of being applied but subsequently rinsed off with reasonable expectation of success. Such a composition is desired by Traynor given that Traynor teaches a rinse-off product.
As to claim 21, the claim also requires a method of preparing a cosmetic film. Conrady teaches this as of at least column 2, lines 30-35.

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 8 July 2022 (hereafter referred to as applicant’s response). As an initial matter, various arguments are moot in view of the fact that the examiner withdrew the previously applied rejection over Traynor by itself, and has now rejected the instant claims over Traynor in view of Azizova. Nevertheless, various arguments presented by applicant are still relevant, and will be addressed below.
In applicant’s response, page 9, bottom paragraph, applicant argues that the skilled artisan would not have been motivated to have combined quaternium-4, which is described as a cationic polymer, with a second cationic polymer. The examiner disagrees. Traynor teaches “cationic polymers” in the abstract. The examiner understands the plural “polymers” to refer to the presence of more than one cationic polymer. Additionally, as Traynor teaches cationic polymers, it would have been prima facie obvious for the skilled artisan to have combined the cationic polymer of Traynor with a second cationic polymer used for the same purpose, wherein the purpose is providing a positive charge. See MPEP 2144.06(I). Additionally, combining two cationic polymers in order to provide predictable results, wherein the predictable results are the formation of a positive charge, is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
In applicant’s response, page 9, bottom paragraph, applicant argues that the skilled artisan would not have been motivated to have combined the polyquaternium-4 of Traynor with an anionic particle. As best understood by the examiner, the phrase “anionic particle” is a typographical error, and the examiner will address the argument as if it read “anionic polymer.” To the extent that this is the argument that applicant is making, it is not persuasive. This is because Traynor teaches anionic polymers in paragraph 0182.
Applicant then argues that because polyquaternium-53 and polyquaternium-61 are not listed as potential cationic polymers, the skilled artisan would not have been motivated to have used these in the composition of Traynor. This is not persuasive with regard to obviousness. Simply because Traynor does not teach polyquaternium-53 and polyquaternium-61 does not support the conclusion that Traynor teaches away from including these components. See MPEP 2145(X)(D) regarding teaching away.
Applicant also provided arguments regarding the previously applied rejections over Kasai in view of Heinrichs and Shiroya in view of Heinrichs on page 8 and the top of page 9 of applicant’s response. It is the examiner’s understanding that these arguments are moot in view of the withdrawal of the previously applied rejections, as the Heinrichs reference is no longer relied upon in the statement of rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 13, and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15, and 17 of copending Application No. 16/618,755 in view of Azizova et al. (US 2005/0015895 A1).
Instant claim 1 is drawn to a polyion complex comprising at least one cationic polymer or at least one anionic polymer, an amphoteric polymer that is polyquaternium-53 or polyquaternium-61, a non-polymeric acid or base which may be arginine or lysine, a physiologically acceptable volatile medium. The claim also recites a specific pH value.
Copending claim 1 recites a cationic polymer and an anionic polymer, a non-polymeric base which may be arginine or lysine, and a physiologically acceptable volatile medium. Copending claim 13 recites a specific pH value.
The copending claims do not recite polyquaternium-53.
Azizova et al. (hereafter referred to as Azizova) is drawn to a hair coloring and conditioning composition, as of Azizova, title and abstract. Azizova teaches the following, as of paragraph 0029, reproduced below.

    PNG
    media_image1.png
    150
    410
    media_image1.png
    Greyscale

Azizova differs from the claimed invention because the composition of Azizova does not appear to be in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have used the polyquaternium 53 of Azizova as the cationic polymer in the composition of the copending claims. The copending claims are drawn to a composition comprising a cationic polymer and an anionic polymer, among other ingredients. Azizova indicates that polyquaternium 53 is a cationic polymer because its cationic moieties outnumber its anionic moieties by 4:1. As the polyquaternium 53 of Azizova is useful for cosmetic purposes and is a cationic polymer, the skilled artisan would have been motivated to have used the polyquaternium 53 as the polymer in the composition of the copending claims to have predictably been cationic with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the copending claims, although allowed, have not yet issued as a patent.

Response to Arguments Regarding Double Patenting Rejections
Applicant does not appear to have presented arguments regarding the double patenting rejections. As such, this rejection has been maintained.


Note Regarding Polyquaternium-61
The instant claims recite polyquaternium-61 as an alternative to polyquaternium-53. The examiner conducted a search regarding polyquaternium-61 and cites SAAPedia (www.saapedia.org/en/saa/?type=detail&id=3773 accessed 26 August 2022). SAAPedia teaches that Polyquaternium-61 has the following chemical structure, as of page 1, reproduced below.

    PNG
    media_image5.png
    416
    766
    media_image5.png
    Greyscale

The above-reproduced chemical structure indicates that Polyquaternium-61 has an equal number of positive charges and negative charges. As such, Polyquaternium-61 is amphoteric (i.e. having both positive and negative charges). Polyquaternium-61 cannot be considered to be cationic or anionic because the positive charges balance out the negative charges. This differs from Polyquaternium-53, which is both amphiphilic and cationic because Polyquaternium-53 comprises positive and negative charges, but the positive charges exceed the negative charges. Also, Polyquaternium-61 includes long chain alkyl groups not present in Polyquaternium-53.
As such, in view of the significant differences in the chemical structures of Polyquaternium-53 and Polyquaternium-61, the above-applied rejection would not appear to be applicable to Polyquaternium-61.
If applicant were to amend the claims to delete Polyquaternium-53 and retain Polyquaternium-61, such an amendment may require further search and consideration.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612